BASKIN, Judge
(concurring).
The qualified rule that costs follow a judgment, Foley v. Peckham, 265 So.2d 65 (Fla. 3d DCA 1971), is applicable here and requires the assessment of costs. Reversal is mandated for determination of the amount.
The argument, that because appellant Cohen prevailed as a result of the efforts of appellate counsel, she is not entitled to attorney’s fees which compensate her for the unsuccessful efforts of trial counsel, lacks merit. The outcome of the litigation defines the prevailing party, and a successful appeal is the culmination of efforts commenced in the trial court and preserved in the appellate record. The attorney’s fee award is appropriate.
For these reasons, I agree to affirm the award of attorney’s fees and reverse the denial of costs. •